DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 4-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ahmed (US 20180211101, cited in 8/23/19 Information Disclosure Statement) in view of Nechyba (US 9177130, cited in 8/23/19 Information Disclosure Statement) and Kobayahsi (US 20170070680, cited in 8/23/19 Information Disclosure Statement).
Ahmed discloses a face recognition arrangement and detection of obstacles to face visibility.
Ahmed does not disclose expressly notification of detected face obstruction.
(Nechyba column 1, lines 44-47, user notification of obstruction detection) user notification of detected face obstruction.
Ahmed and Nechyba are combinable because they are from the field of imaging and face recognition.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a user notification of face obstruction.
The suggestion/motivation for doing so would have been to notify the user to remedy the obstruction by removing it when possible in order to improve facial distinctiveness and thereby improve face recognition functionality (Nechyba column 1, lines 39-47 and column 5, lines 30-33, removal of removable obstructions in order to facilitate correct face recognition).
Ahmed does not disclose expressly an illumination source in combination with a camera.
Kobayahsi discloses a combined illumination source and camera (Kobayahsi paragraphs 0032 & 0038 and Figures 1 & 3-4, device with camera and infrared illuminator).
Ahmed and Kobayahsi are combinable because they are from the field of imaging and face recognition.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to combine an illumination source with a camera.

Ahmed discloses generation of an obscuration map (Ahmed paragraphs 0022 & 0037, determination of areas of obstruction).
Ahmed does not specifically disclose that the obscuration map is in the geometric form of a grid.
The selection of one specific geometric form in which to arrange a map would be an example of a selection among known equivalents.
The selection of one of a set of equivalent choices known to one of ordinary skill in the art, where the reasons for the selection of one equivalent rather than another is not to solve an existent problem, has been judicially recognized as an expedient obvious to one of ordinary skill in the art. In re Ruff, 118 USPQ 343 (CCPA 1958).
Therefore, it would have been obvious to combine Ahmed with Nechyba and Kobayahsi to obtain the invention as specified in claims 1 & 4-14.
Claim 1: A method, comprising:
capturing an image using a camera located on a device (Ahmed paragraph 0019, camera), the device comprising a computer processor and a memory (Ahmed Figure 5, processor and memory), wherein the captured image comprises an image captured while illuminating with an illuminator (Kobayahsi paragraphs 0032 & 0038 and Figures 1 & 3-4, device with camera and infrared illuminator) located on the device;
(Ahmed Abstract, face detection);
in response to determining the face is not present in the captured image (Ahmed paragraph 0032 & 0038, failure to detect face elements, indication that face is not fully present), generating an obstruction map for the captured image (Ahmed paragraphs 0022 & 0037, determination of areas of obstruction), wherein the obstruction map comprises a plurality of regions in a grid representation of the captured image, the obstruction map showing obstruction probabilities in individual regions in the grid representation (see above re obviousness rationale);
assessing an obstruction score for the captured image using the obstruction map (Ahmed paragraph 0037, confidence score of obstruction detection); and
providing a notification to the user that the device is obstructed in response to the obstruction score being above a selected threshold (Nechyba column 1, lines 44-47, user notification of obstruction detection).
Claim 4: The method of claim 1 (see above), wherein the obstruction map comprises a heat map of the obstruction probabilities for the individual regions (Ahmed paragraph 0037, obstruction map having obstruction probability scores) in the grid representation.
Claim 5: The method of claim 1 (see above), further comprising determining the obstruction probabilities for the individual regions in the grid representation using a neural network operating on the computer processor, wherein the neural network has been trained to determine the obstruction probabilities in the individual regions (Ahmed paragraph 0037, obstruction probability scores, paragraph 0047, neural network implementation).
Claim 6: The method of claim 1 (see above), wherein the notification to the user comprises at least one (Note: This is a recitation in the alternative, readable upon either recited alternative) of a notification on a display of the device and an audible notification from the device (Nechyba column 10, lines 12-14, visual or auditory user notification) that the device is obstructed (Nechyba column 1, lines 44-47, user notification of obstruction detection).
Claim 7: The method of claim 1 (see above), further comprising capturing an additional image using the camera, and assessing the additional image to determine whether a face is present in the additional image after providing the notification to the user (Nechyba column 4, lines 48-55, notification to remove obstruction followed by capturing a new image for face recognition).
Claim 8: The method of claim 1 (see above), further comprising, in response to the obstruction score being below the selected threshold, capturing an additional image using the camera and assessing the additional image to determine whether a face is present in the additional image (Nechyba column 4, lines 48-55, notification upon obstruction detection followed by capturing a new image for face recognition).
Claim 9: The method of claim 1 (see above), wherein assessing the captured image to determine whether the face is present in the captured image comprises:
encoding the captured image to generate feature vectors for the captured image; assessing the feature vectors to detect a face in the captured image; and (Ahmed paragraph 0025, feature vector processing for face recognition assessment).
Claim 10: A device, comprising:
a camera (Ahmed paragraph 0019, camera);
at least one illuminator providing infrared illumination (Kobayahsi paragraphs 0032 & 0038 and Figures 1 & 3-4, device with camera and infrared illuminator);
circuitry coupled to the camera and the illuminator, wherein the circuitry is configured to:
capture an image using the camera, wherein the captured image comprises an image captured while illuminating with the illuminator providing infrared illumination (Kobayahsi paragraph 0038, image capture by camera while illumination is provide by infrared illuminator);
assess the captured image to determine whether a face is present in the captured image (Ahmed paragraph 0019 and Figure 1, face recognition from camera image);
in response to determining the face is not present in the captured image (Ahmed paragraph 0032 & 0038, failure to detect face elements, indication that face is not fully present), generate an obstruction map for the captured image (Ahmed paragraphs 0022 & 0037, determination of areas of obstruction), wherein the obstruction map comprises a plurality of regions in a grid representation of the captured image, the obstruction map showing obstruction probabilities in individual regions in the grid representation (see above re obviousness rationale);
(Ahmed paragraph 0037, confidence score of obstruction detection); and
provide a notification to the user that the device is obstructed in response to the obstruction score being above a selected threshold (Nechyba column 1, lines 44-47, user notification of obstruction detection).
Claim 11: The device of claim 10 (see above), wherein the at least one illuminator comprises a flood infrared illuminator (Kobayahsi paragraphs 0032 & 0038 and Figures 1 & 3-4, device with camera and infrared illuminator).
Claim 12: The device of claim 10 (see above), wherein the device comprises a display, and wherein the notification to the user comprises a notification on the display of the device (Nechyba column 10, lines 12-14, visual user notification).
Claim 13: The device of claim 10 (see above), wherein the notification to the user comprises an audible notification from the device indicating that the device is obstructed (Nechyba column 10, lines 12-14, auditory user notification, column 1, lines 44-47, user notification of obstruction detection).
Claim 14: The device of claim 10 (see above), further comprising a proximity sensor on the device, wherein the proximity sensor is configured to detect an object near the device (Kobayahsi paragraphs 104-105, detection of eyes too close to the device), and wherein the circuitry is configured to provide the notification to the user in response to the proximity sensor detecting the object near the device (Kobayahsi paragraphs 104-105, user notification of detection of eyes too close to the device).
Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Re claim 2 (and dependent claim 3), the art of record does not teach or suggest the recited obstruction score assessment based on a proportion of regions having a sufficient obstruction probability in conjunction with the recited image capture, face assessment, obstruction map generation, and notification.
Re claim 15 (and dependent claims 16-20), the art of record does not teach or suggest the recited arrangement of capturing a first image using flood illumination and a second image using patterned illumination such that the first image is assessed for face detection, the second image is assessed for depth upon such a face detection, and providing a notification of obstruction upon detecting depth below a minimum.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kameyama, Tabe, Saito, Gusarov, and Bondich disclose face recognition arrangements with determination of face presence and face obstruction.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663